DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains legal phraseology/term and grammatical phrases not permitted in an Abstract, including: 
In line 1, the phrase “The invention  provides a device”, and should be changed to - - A device “;
In line 2, “comprising, and should be changed to - - including - -; and
In line 7, the phrase “The device is remarkable in that” appears as purported merits of the invention, and should be removed.
Additionally, the Abstract should be of a single paragraph.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 2, “which abutment” should be changed to - - said abutment - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Ghormley (U.S. Patent No. 7,841,571).
Ghormley (’571) discloses a device (shown in Figs. 5A and 5B) capable for winding a flexible tube, the device comprising two identical blades (18, 12) placed opposite ways round one against the other and pivotally secured to each other (via 39) about their respective axes of axial symmetry (each axis through 39), which together constitute a pivot axis (at the center of  fastener 39), the device being characterized in that: one of said blades (e.g., 12) presents in its left edge an upwardly open notch (N1, as indicated in the annotated Fig. 5B provided herein) that is formed by a first circular arc (A1, indicated in the annotated Fig. 5B) having its origin at a connection point (CP, indicated in the annotated Fig. 5B) situated on the right edge of the notch and on the longitudinal axis (LA, indicated in the annotated Fig. 5B) of said blade (12); a diameter (e.g., diameter between points CP and CP2, indicated in the annotated Fig. 5B) of said first circular arc lying on said longitudinal axis (LA); and the first circular arc (A1) presenting a central angle (i.e., angle a between points CP and P, indicated in the annotated Fig. 5B) of not less than 180°);
(concerning claim 6) holder means (fastener 39) are provided that are fastened to said pivot axis (axis being through the center of fastener 39); and 
(concerning claim 7) an abutment (locking device 44a functions as an abutment when passing through 42e, as shown in Fig. 5A) is provided on one of said blades (i.e., at least 18), which abutment (locking device portion of 44a passing through 42e is perpendicularly position therethrough and perpendicular to 18, as depicted in Fig. 5A) is perpendicular to the blade.



    PNG
    media_image1.png
    545
    518
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ghormley (’571).
Ghormley (’571) discloses claimed device, except for explicitly disclosing wherein the central angle of the first circular arc (A1) lies in the range 180° to 230°, and further that the  central angle is equal to 225°.
However, in Fig. 5B, for instants, Ghormley (’571) generally shows it’s central angle (a, indicated in the annotated Fig. 5B) of “about 270 degrees” (col. 3, lines 53-57).  In col. 4, lines 53-61, Ghormley (’571) further states,  
“In an embodiment, one or both of the S-shaped plates can be extruded S-shapes having one or both arcs extending about 270 degrees, thereby providing two overlapping arcs with contact surfaces extending for 180 degrees. It is contemplated that the arcs can extend from slightly greater than 180 degrees to slightly less than 360 degrees, depending on the desired length of the contact surfaces between the arcs and the desired amount of tension to maintain the openings in a closed position.” 
Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have expected Ghormley (’571) to have the central angle (a) of the first circular arc (A1) lie in the range 180° to 230°, such that the central angle being equal to 225°, since Ghormleys device would equally perform its purpose of securing two or more objects in the openings, without pinching the objects, compressing the objects, or otherwise denting the objects: (col. 1, lines 23-25), and addition to having a cost savings of the  manufacturing material forming the device as a result from the arcs having its 270 degree angle decreased to a 225 degree angle.
Allowable Subject Matter
Claim 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar device structure is represented by the disclosures of Fischer et al. (U.S. Patent No. 4,290,637) and Shapiro (U.S. Patent No. 10,111,545). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/Primary Examiner, Art Unit 3677